Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 24 February 1805
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



My dear mrs Adams
Quincy Feb’ry 24th 1805

I received two days since your Letter of Febry th 11. it containd information the most agreable that mr Adams was in better Health and Spirits is cheering news to me. I feared through want of attention to himself that his cough would fix upon his Lungs, and produce very allarming concequences—the time is fast approaching when Congress must rise, whether they have done good, or whether they have done evil. I hope it will not rise with the indeliable disgrace of condemning a just and upright Judge, who if he has err’d has fully proved that, his errors were those of the judgment, not of the Heart. I fear there are too Many Members who have no other criterion to Judge of right & wrong than the vote of their party. I should not fear for the Judge if he had competant Judges to try him, but if I appreciate the talents of those who Sit in Judgement upon him arright, with a few exceptions, they have not had Legal nor Parlementary information if they had heads capable of receiving it, sufficient to qualify them to decide upon the merrits of the cause at issue before them. how they may be enlightned by the able counsel of the Judges, I know not my most fervent petition is that, Justice may flow down as a River, and Righteousness as a mighty Stream; and that for the honour and happiness of our common Country, “no foes may ravish her, and no false friend, betray her, while professing to defend.”
The Season has been uncommoly severe through the whole winter, untill ten days past. The Snow is dissolving gradually but will keep us bad Roads for a long time. I fear you will have bad travelling for your return. You must take it leisurely and from Nyork may not find it bad by water at the Season you propose. Mrs Shaw was at Quincy a fortnight ago. I then asked her what she proposed to do with her House. She Said Sell it, if she could. She afterward applied to the Judge for leave. the Judge could not give her permission upon account of the will, so that she must petition the Legislature which is now in session. if she should not Sell, she would Let it, but at what rent I am unable to say. In a few days I suppose the result will be known—I have desired mrs Dexter to Let Prudys Mother know that you shall depend upon her—I will see her as soon as the Snow banks will permit me to ride there—
Louissa thankes you for your kind sympathy. She is very little better suffers pain continually, and is fearfull that the contraction of the musels in her neck and shoulder will be made durable. I hope not, but I never saw a more obstinate Rheumatism—
Thomas sighs that his Friend Ewens report cannot be true, whatever his wishes are, and I believe them very sincere Prudence whispers him, they must be delayed. he is ready to sing the Scotch Song
“O why should fate sic pleasure have,
Lifes dearest bands untwining?
or why sae sweet a flower as Love,
depend on fortune’s shining?”
“a hungry care, is an unco care” says Burns
“Syne as ye brew, my maiden fair;
Keep mind that ye maun drink the yill”
present me affectionatly to all your family. we were very glad to hear Mrs Cranch was safe with a fine daughter but my sister did not know that there was one in prospect till she heard that it had arrived. She was accordingly saved much anxiety—
Whenever you come on, you will give us pleasure to come and take your residence with us, untill you can make your arrangements else where, with my Love to / my Son and my Grandsons, I am most affectionatly / yours 
A Adams